Citation Nr: 0627175	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a disability manifested 
by benign positional vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1973 to October 1979 and from March 1982 to January 
1998.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2000, the veteran 
testified at a hearing before a decision review officer 
(DRO).  A transcript of this hearing is of record.  This 
matter was originally before the Board in December 2002, when 
the Board undertook development under then-existing 
authority.  In September 2003 the case was remanded for such 
development.  


FINDING OF FACT

It is not shown that the veteran currently has a chronic 
disability manifested by benign positional vertigo.


CONCLUSION OF LAW

Service connection for a disability manifested by benign 
positional vertigo is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as the 
VCAA was enacted after its issuance), July 2001and April 2004 
letters provided essential notice prior to the readjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  These letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had that was relevant to his claim.  He has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While he was not advised of the criteria for rating 
benign positional vertigo, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  Finally, neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in December 1998, 
December 1999, and February 2005.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's service medical records contain no mention of 
complaints, findings, or diagnosis relating to benign 
positional vertigo.  On July 1997 periodic examination he 
denied dizziness.

Postservice records include a September 21, 1998 VA treatment 
record that notes the veteran reported treatment at another 
facility for a dizzy spell that began on September 14, 1998.  
He indicated that he had a series of tests and benign 
positional vertigo was diagnosed.

Private neurology reports from October 1998 to November 1998 
include an October 9, 1998 report from Dr. J..  The veteran 
indicated that his dizziness was most severe when he lay on 
his left side.  He also reported mild problems when he made 
any kind of scanning motion with his head.  Dr. J performed 
two separate maneuvers (the Halpike once, and the Epley 
twice) on the veteran and noticed that symptoms of vertigo 
would manifest when the left ear was involved (although 
during the second Epley maneuver the veteran was 
asymptomatic).  He concluded that the veteran's examination 
was consistent with benign positional paroxysmal vertigo 
involving the left ear.  Dr. J. also noted (based on a report 
from another provider) that an MRI of the head was normal.  
He advised the veteran that he should be expected to make a 
complete recovery.  

On December 1998 VA examination, it was again noted that the 
veteran's first episode with dizziness was on September 14, 
1998.  He reported an episode so severe that he had 
difficulty with standing and was nauseous.  He stated that he 
noticed episodes of dizziness when he rolled over in bed.  He 
stated that he was having less severe and less frequent 
spells.  On examination, a vestibular function test was 
performed which revealed significant weakness in the left 
inner ear.  The impression was an acute vestibular 
neuronitis, left ear, with marked dizziness and decreased 
function of the left inner ear.  The provider opined that 
given the veteran's symptoms, it may or may not be the onset 
of Meniere's disease.

An August 1999 MRI scan of the brain, revealed evidence of 
volume loss.  The radiologist stated that that may be 
relevant to the veteran's history of balance problems.

On December 1999 VA examination, the examiner noted the 
history of the veteran's episodes of vertigo.  He indicated 
that he as well as another physician had performed the Epley 
maneuver on the veteran in the past for his benign positional 
vertigo.  Since the veteran's treatment for positional 
vertigo, he had done better.  The examiner noted that the 
veteran's original severe vertigo was most probably triggered 
by an inner ear infection.  He opined that there was no 
relationship between the results of the August 1999 MRI of 
the brain and any current symptoms.

At the September 2000 DRO hearing it was claimed that the 
veteran's benign positional vertigo had its onset in service.  
He denied, (page 1. hearing transcript) having dizzy spells 
in service.  He also denied (page 6) ear infections in 
service.

On February 2005 VA examination, the veteran reported that he 
had not had any medical care for balance problems since his 
last VA examination in 1999.  He described episodes of 
disequilibrium (not able to maintain his balance).  He 
indicated that the episodes occur once a week to once a month 
on average and last a few seconds, and also that they occur 
when he is in an open space, looking upward.  On physical 
examination the veteran had normal gait and station.  He was 
able to move quickly and easily.  He was somewhat anxious, 
constantly moving his right lower extremity.  Neurological 
examination was normal.  He was taken outside and asked to 
gaze up at the open sky as his head was inclined backwards.  
Within seconds he had to put his head down because he had a 
sensation of movement.  When taken over to a tree and the 
same test was performed, there were no symptoms.  A CT scan 
of the head was normal.  The examiner opined that there was a 
benign positional vertigo manifested in September 1998 with 
an acute onset and gradual improvement in his vertigo 
symptoms.  He indicated that the veteran currently does not 
have a chronic disorder manifested by vertigo, and that what 
the veteran felt was more likely a phobia or anxiety disorder 
related to his past benign positional vertigo.  The examiner 
concluded by stating that the veteran had no objective 
findings consistent with benign positional vertigo or a 
chronic vertigo disorder.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran now have a 
chronic disability manifested by benign positional vertigo?  
In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against a finding that 
the veteran now has a chronic disability manifested by benign 
positional vertigo.  Medical opinion evidence (the report of 
the February 2005 VA examination which is the only competent 
evidence on point) established that while benign positional 
vertigo was diagnosed in 1998, the problem was acute, and 
likely associated with a left ear infection.  There was 
gradual improvement in symptoms. By his own report, the 
veteran has not sought treatment for positional vertigo since 
December 1999.  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical diagnosis) evidence 
that he currently has benign positional vertigo nor has he 
identified any treatment provider who might substantiate that 
he currently has any such disability.  His own opinion that 
he has such disability is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
initial threshold requirement necessary to substantiate a 
service connection claim, competent (medical diagnosis) 
evidence of a current disability is not satisfied.

Without a medical diagnosis of the disability for which 
service connection is sought, there is no valid claim of 
service connection.  See Brammer, supra.  Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied. 


ORDER

Service connection for a disability manifested by benign 
positional vertigo is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


